DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed on 12/14/2021, with respect to claims 1, 3, 4, 6-14 have been fully considered and are moot in view of a new ground of rejection necessitated by the submitted IDS filed on 09/29/2021 (e.g., US 2017/0163920) as discussed in details below. 
New claim 15 has been fully considered and is allowable as it recites the allowable subject matter of claim 10 including the intervening claim 8 and independent claim 1 indicated by the Examiner in the previous Office Action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2017/0163920, hereinafter “Hwang”).

Regarding claim 1, Hwang discloses a solid-state imaging device (Fig. 1), comprising:
a pixel array (110) that includes a plurality of pixels two-dimensionally arrayed in a row direction and a column direction (Figs. 1, 2, 18-24, par. [0032]); 
a control circuit (180) configured to:
set, in each of the row direction and the column direction, a range for output of a first plurality of pixel signals of the plurality of pixels in the pixel array (Figs. 19, 20, 23 & 24; par. [0105]-[0107]. It should be noted that a range of two rows in each column is set in case of Fig. 23); 
set a plurality of regions in the pixel array (e.g., regions containing PXU3-PXU4 and PXU9-PXU10 as shown in Fig. 23), wherein a region of the plurality of regions corresponds to the range set in each of the row direction and the column direction (see Fig. 23 and par. [0105]-[0107]); 
(RS, TG, SEL control signals) to the plurality of regions, wherein at least two control signals of the plurality of control signals correspond to a first set of pixels of the plurality of pixels in the plurality of regions (Fig. 23 and par. [0106]-[0107]); and 
control the at least two control signals to simultaneously output a second plurality of pixel signals of the first set of pixels in the range set in the column direction (see par. [0105]-[0112]); 
a vertical scanning unit (120) configured to output, for each row of a plurality of rows of the pixel array, the first plurality of pixel signals (RS, TG, SEL) of the plurality of pixels in the range set in the column direction (Figs. 1 & 23 and par. [0034]); and Page 3 of 14Application No. 17/056,650 Reply to Office Action of September 14, 2021 
a column A/D converter (150) configured to convert, for each column of a plurality of columns of the pixel array, the first plurality of pixel signals of the plurality of pixels in the range set in the row direction into a first plurality of digital signals (Figs. 1 & 2 and par. [0037]-[0038]). 

	Regarding claim 3, as taught by Hwang, the control circuit is further configured to set an accumulation time for accumulation of a charge for each of the plurality of regions (see par. [0050]-[0053].  Note that accumulation time is set by the control signals RS and TG that reset and transfer charges from photodiodes to the floating diffusion).  

	Regarding claim 6, it is also seen in Hwang that the control circuit is further configured to set the plurality of regions independently of one another (see Fig. 23 in which the first region is controlled by RS3, TGs, SEL3, B_RS4, B_TGs and B_SEL4 while the second region is controlled by S_RS9, S_TGs, S_SEL9, SB_RS10, SB_TGs and SB_SEL10.  As such the first and second regions are independently controlled by different control signals in a broad sense). 

	Regarding claim 7, Hwang further teaches, in Fig. 3, that each pixel of the plurality of pixels includes a reset transistor (RT), an amplification transistor (DT), and a select transistor (ST), and a signal line (containing RS, TG and SEL) for transmission of a control signal of the plurality of control signals is connected to the reset transistor (by RS1 in Fig. 3), the amplification transistor (by TG1-TG4), and the select transistor (by SEL1) (see Fig. 3 and par. [0048]-[0053]. Note that DT operates as a source follower amplifier).
	
	Regarding claim 8, as disclosed in Fig. 2 of Hwang, a specific switch (MUX) is configured to switch, for each control signal of the plurality of control signals, the first plurality of pixel signals of the plurality pixels output from the pixel array (Fig. 2 and par. [0045], wherein the multiplexer includes MUX1, MUX2…. to switch the pixel signals output from each column line which is under control of each of the control signals).

	Regarding claim 9, similarly discussed in claim 8, Hwang teaches a selection circuit (130) configured to select a signal line to supply the first plurality of pixel signals of the plurality of pixels to the column A/D converter, wherein the selection circuit includes the specific switch; and switch, for each control signal of the plurality of control signals, the first plurality of pixels output from the pixel array (see discussion in claim 8 and Fig. 2 and par. [0043]-[0047]).
	
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Hwang” in view of Theuwissen (EP 2 665 257, cited in IDS on 09/29/2021). 

Regarding claim 12, although Hwang teaches a plurality of column A/D converters that includes the column A/D converter as discussed in claim 1 and Figs. 1 & 2, Hwang is silent regarding the control circuit is further configure to set a standby mode of a set of column A/D converters of the plurality of column A/D converters to restrict the conversion of the first plurality of pixel signals into the first plurality of digital signals, and the set of column A/D converters is associated with a set of regions of the plurality of regions. 
As taught by Theuwissen, an image sensor (1) comprising an array (2) of pixels logically organized in rows and columns, the outputs of the pixels being connected to column lines (COLx) connectable to an array of buffers (3) via a routing block (10), the buffers being connected to an array of A/D convertors (4), the routing block (10) having a group of switches 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hwang and Theuwissen to provide the feature discussed above in order to reduce the power consumption.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over “Hwang” in view of Li et al. (US 2020/0092501, hereinafter “Li”). 

Regarding claim 13, Hwang fails to disclose that the control circuit is further configured to set, for each control signal of the plurality of control signals, a gain that amplifies the first plurality of digital signals.  However, as taught by Li, a digital gain amplifier is provided for each set of pixels to amplify digital signals output from A/D converter from corresponding set of pixels (see Li, Fig. 1 and par. [0033]-[0034]). 
Therefore, it would have been obvious to configure the imaging device in Hwang to include the teaching of Li as discussed above to improve image signal integrity and readout efficiency. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Hwang” in view of Hashimoto et al. (US 2009/0021621, hereinafter “Hashimoto”).

Regarding claim 4, Hwang is silent regarding the accumulation time set for a first region the accumulation of the plurality of regions is different from the accumulation time set for a second region of the plurality of regions. 
However, Hashimoto teaches an image sensor comprising a pixel array and a selection unit which selects a plurality of pixel readout regions (e.g., RI, RI3 in Fig.14), and a readout unit which reads out signals from the readout regions. Hashimoto further teaches that a different accumulation time can be set for each region of the plurality of regions based on luminance level of said each region so as to widen the dynamic range of a signal readout from the pixel region of interest of the pixel array (Hashimoto, Fig. 15, abstract and par. [0016]-[0017], [0162]-[0164]).
For that reason, it would have been obvious to one of ordinary skill in the art to configure the imaging device in Hwang to incorporate the teaching of Hashimoto to set
accumulation time for each region to be different from one another for the benefit
of widening dynamic range as discussed above.

Allowable Subject Matter
Claim 15 is allowed.
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the amendments and remarks filed on 12/14/2021 and the Office Action mailed on 9/14/2021. As such, the reasons for allowance have been fully addressed and in compliance with MPEP 1302.14(I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Applicant's submission of an information disclosure statement (IDS) under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/29/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 


/NHAN T TRAN/Primary Examiner, Art Unit 2697